Citation Nr: 0948386	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-14 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, with neuropathy of the left upper extremity, 
claimed as secondary to lumbar spine disability.

2.  Evaluation of lumbar spine herniation with degenerative 
arthritis, currently rated 40 percent disabling.

3.  Entitlement to a total rating for compensation on the 
basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel
INTRODUCTION

The appellant had active service from June 1986 to June 1990, 
from January 2002 to October 2002, and from July 2003 to May 
2004.  He also had Reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2005 and 
December 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho.

In January 2009 the Board remanded the claim for further 
development.

In a rating decision of July 2009, the RO granted service 
connection for peripheral neuropathy of the left lower and 
right lower extremities.  This is considered a full grant of 
the benefit requested.  Therefore, the issue of entitlement 
to service connection for peripheral neuropathy of the 
bilateral extremities is no longer before the Board.  


FINDING OF FACT

In a September 2009 written statement, and prior to the 
promulgation of a decision in the appeal, the appellant 
indicated that he wanted to withdraw the issue of entitlement 
to service connection for a cervical spine disorder, with 
neuropathy of the upper extremity; and, that he was satisfied 
with the assigned rating for the lumbar spine herniation with 
degenerative arthritis.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to an increased 
evaluation for L4-L5 herniation, L5-S1 herniation with 
degenerative arthritis, and entitlement to service connection 
for a cervical spine disorder, with neuropathy of the left 
upper extremity, claimed as secondary to lumbar spine 
disability.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).  
Withdrawal may be made by the Veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the Veteran 
personally without the express written consent of the 
Veteran.  38 C.F.R. § 20.204(c) (2008).

By a rating decision dated in February 2005, the RO granted 
service connection for L4-L5 herniation, L5-S1 herniation 
with degenerative arthritis and assigned a 20 percent rating 
effective May 18, 2004.  By a rating decision of December 
2005, the RO denied service connection for a neck injury with 
associated neuropathy of the left arm, thumb and pointer 
finger.  The appellant perfected an appeal of the above 
decisions by filing a substantive appeal (VA Form 9) in May 
2006.  In a rating action in July 2009, the RO increased the 
evaluation for L4-L5 herniation, L5-S1 herniation with 
degenerative arthritis from 20 percent to 40 percent, 
effective March 5, 2009.  In a statement in support of claim 
(VA Form 21- 4138), dated in September 2009, the appellant 
indicated that he did not wish to continue to pursue his 
appeal on the issue of service connection for a cervical 
spine disorder, with neuropathy of the upper extremity.  He 
further stated that he was satisfied with the higher rating 
of 40 percent for his lumbar spine herniation with 
degenerative arthritis.  In an October 2009 Informal Hearing 
Presentation submitted by the appellant's representative, he 
stated that that the documentation in the file showed the 
appellant no longer wanted to pursue the issue of an 
increased rating for his back disability, and that 
documentation in the file showed that the appellant wanted to 
withdraw the secondary service connection issue.  In regards 
to the issue of the evaluation of the L4-L5 herniation, L5-S1 
herniation with degenerative arthritis, the Board notes that 
the increase to a 40 percent evaluation was not effective as 
of the grant of service connection; however, considering the 
appellant's statement of September 2009, wherein he sated he 
was satisfied with the decision to grant a higher rating, in 
conjunction with the representative's statement of October 
2009 which stated that the appellant did not want to pursue 
the issue any longer, the Board finds that the appellant has 
withdrawn the issue of the evaluation of the lumbar spine 
disability for any period of time.

As the appellant has withdrawn his appeal as to the issues of 
entitlement to an increased evaluation for the service-
connected L4-L5 herniation, L5-S1 herniation with 
degenerative arthritis, and entitlement to service connection 
for a cervical spine disorder, with neuropathy of the left 
upper extremity, there remains no allegation of errors of 
fact or law for appellate consideration on these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal as to these issues and they are dismissed.


ORDER

The appeal of entitlement to an evaluation in excess of 40 
percent for L4-L5 herniation, L5-S1 herniation with 
degenerative arthritis is dismissed.  The appeal of 
entitlement to service connection for a cervical spine 
disorder, with neuropathy of the left upper extremity is 
dismissed.




REMAND

The VA Form 8 rests atop documents submitted by the 
representative and the appellant.  The documents clearly 
reference a claim for a total rating based upon individual 
unemployablitiy.  It appears that the document was not acted 
upon.  In light of the holding in Rice, some action should 
have been taken.  In fact, this was noted by the 
representative in an October 28, 2009 presentation.  

Under the circumstances of this case, the issue is Remanded 
to the AOJ for appropriate action.

The AOJ must review the claim and 
adjudication the issue of entitlement to 
a total rating for compensation on the 
basis of individual unemployability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

 


____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


